Citation Nr: 1444864	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-25 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for coronary artery disease (CAD).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to August 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 (left knee, right hip, sleep apnea) and April 2011 (CAD, hypertension) rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In February 2011, the Board remanded the issues of service connection for a left knee disability, a right hip disability, and sleep apnea for additional development.  The appeals of the July 2007 and April 2011 rating decisions have been merged.

The issue of service connection for a left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A right hip disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service or to have been caused or aggravated by his low back and right knee disabilities.

2.  OSA was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service.

3.  The Veteran is not shown to have served in Vietnam or to have been exposed to herbicides/Agent Orange in service.
4.  CAD was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.

5.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A.        §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

2.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3.  Service connection for CAD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in May 2006, December 2006, November 2010, December 2010, February 2011, and April 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claims were readjudicated by the RO in a February 2013 statement of the case (SOC) and by October 2010 and July 2014 supplemental SOCs (SSOCs).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations and VA medical opinions in October 2006, June 2007, February 2008, January 2014, March 2014, and June 2014.  The Board finds that the reports of these examinations/opinions, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data. 

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims of service connection for CAD and hypertension.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's CAD or hypertension may be etiologically related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 hearing, the undersigned identified these issues then on appeal (service connection for left knee, right hip, and sleep apnea disabilities) and focused on the elements necessary to substantiate the claims, particularly a nexus with service, and identified evidence that could assist the Veteran in substantiating those claims.  A deficiency in the conduct of that hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular disease, hypertension, and arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease, hypertension, and arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right Hip

The Veteran claims that he developed a right hip disability due to compensating for his service-connected low back and right knee disabilities.

The Veteran's STRs do not shown any complaints, treatment, or diagnosis related to the right hip.  On August 1974 separation examination, his lower extremities were normal on clinical evaluation, and he reported he was in good health.

In May 1989, the Veteran reported that his right hip was popping out of place, and claimed it was due to carrying heavy cannons in service.  The assessment was right "hip pain of doubtful origin" and the provider indicated that the clinical picture did not match.  A July 2003 treatment record notes chronic bilateral hip pain.

On October 2006 VA joints examination, the examiner noted that the Veteran had an antalgic gait with poor propulsion and that his gait was wide with a limp from left hip pain.  An August 2007 treatment record noted hip pain.
On February 2008 VA general medical examination, the Veteran reported right hip pain.  The examiner noted that his gait was antalgic.  Symptomatic right hip bursitis was diagnosed.

In August 2008, the Veteran asserted that compensating for his low back and bilateral knee problems affected his gait and placed undue stress on his hips.  Lay statements received in 2010 indicate that the Veteran "became disabled in a vehicle accident in 2000 and was deemed disabled in 2004 due" in part to his hips.

At the hearing in November 2010, the Veteran testified that his right hip disability was caused by compensating for his low back disability.  In December 2010, the Veteran indicated that his right hip disability was caused by compensating for knee and lower back pain which had changed his gait.  In January 2011, the Veteran complained of hip pain.  He denied having any hip injuries.  

On March 2014 VA hip examination, the examiner noted a diagnosis of right hip degenerative joint disease.  The examiner opined that "it cannot be stated with even 50% probability that the right hip pain...is secondary to or aggravated by the [Veteran's] right knee and low back pain."  The examiner noted that the Veteran has a long history of obesity and it is just as likely as not that his obesity and work in the construction industry, including working a jackhammer, the up and down positions of doing plumbing and electrical work, and operating heavy equipment, would result in a progressive joint disease and decline of the hip joint to the point of degenerative arthritis.  The examiner concluded that he could not attribute the right hip pain to [the Veteran's] service connected knee and back conditions.

In a June 2014 supplemental medical opinion, a consulting VA physician noted that the Veteran's STRs are silent for any hip injuries, complaints, evaluations, treatments, or pathologic diagnoses.  The physician noted that the record is silent for complaints, evaluations, treatments, or pathologic diagnosis for three decades postservice, and that it is documented that the Veteran engaged in manual labor along with prolonged (12 hours per day) driving of heavy equipment for decades following service.  The physician stated that in his opinion, based on no active duty hip complaints, evaluations, treatments, or pathologic diagnoses, there is no objective basis to relate any current hip diagnoses to active duty service.  

As for the Veteran's secondary claims, the physician indicated that it is well-known clinically that the pathophysiologic mechanism whereby one painful/degenerative weight-bearing joint may induce chronic strain or degeneration in an anatomically distant weight-bearing joint is via an altered pathologic gait that strains the distant joint.  The physician noted that the October 2006 VA examiner documented that the Veteran's antalgic pathologic altered gait was due to the left hip and that the March 2014 VA examiner documented that the Veteran's service-connected low back condition was not affecting the Veteran's gait.  Therefore, the physician stated that there is no objective evidence that the Veteran's low back condition has caused an altered gait mechanism that could cause strain or degeneration, or even aggravate strain/degeneration of the knees or hips or any other weight-bearing joint.  Further, the physician indicated that there is no evidence in the postservice medical records of any knee induced pathologic gaits.  Therefore, he opined that the knee conditions cannot cause or aggravate the hips or any other distant weight-bearing joints. 

In August 2014, the Veteran submitted a statement indicating that he received treatment for his shoulder and rotator cuff as a result of the postservice accident in 2000, and did not receive any treatment for his hip.

It is neither shown nor alleged that a right hip disability was manifested in service.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.

The Veteran's theory of entitlement to service connection for a right hip disability is strictly one of secondary service connection, i.e., that such disability was caused or aggravated by his service-connected low back and/or right knee disabilities.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a diagnosis of right hip degenerative joint disease and the Veteran has established service-connection for low back and right knee disabilities.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected low back and/or right knee disabilities either caused or aggravated the claimed right hip disability.  

The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's right hip disability and his low back and/or right knee disabilities consists of the March 2014 VA examiner's opinion and the June 2014 consulting VA physician's opinion.  These opinions, with citation to supporting factual data, indicate that the Veteran's right hip disability is unrelated to his low back and/or right knee disabilities.  The March 2014 VA examiner noted the Veteran's long history of obesity and opined it is just as likely as not that his obesity and work in the construction industry would result in a progressive joint disease and decline of the hip joint to the point of degenerative arthritis.  The June 2014 consulting VA physician noted that while there is evidence in the record that the Veteran had an altered gait, the evidence showed the altered gait was due to a [nonservice-connected] left hip disability (and not the service-connected back and knee disabilities).  The physician indicated that there was no objective evidence that the back or knees caused an altered gait mechanism that could cause strain or degeneration, or aggravate strain and degeneration of the hips.  Both providers reviewed the record and cited to the factual record.  The Board finds that these opinions cumulatively include adequate explanation of rationale and are probative evidence in this matter.  Because there is no competent evidence to the contrary, they are persuasive.

The Board has noted the Veteran's own statements that relate his right hip disability to his service-connected low back and/or right knee disabilities.  However, he is a layperson, and whether a disability such as lumbar strain or arthritis of the right knee is an etiological factor for development of (or can aggravate) right hip degenerative joint disease is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.

Sleep Apnea

The Veteran contends that he began snoring in service, and that such was the first manifestation of his sleep apnea (which was diagnosed postservice).

The Veteran's STRs, to include the report of his August 1974 separation examination, do not note any complaints, treatment, or diagnosis related to sleep problems (or sleep apnea) in service.  

A March 1997 VA record notes sleep apnea.  In November 1997, it was noted that the Veteran needed an OSA evaluation.  A July 1998 sleep study found severe OSA.  A September 1998 record notes a history of sleep apnea.  In November 1998, the Veteran was issued a CPAP (continuous positive airway pressure) machine.  An August 1999 record notes that the Veteran was an obese male with possible apneic episodes observed by his wife; OSA screening was requested.  In December 1999, a history of sleep apnea and obesity was noted.  In February 2000, sleep apnea was noted.  A November 2001 record notes a history of severe OSA.  An October 2002 record notes the Veteran's active problems include morbid obesity and sleep apnea syndrome.

A March 2006 record notes an assessment of sleep apnea.  On October 2006 VA examination, the examiner noted the Veteran's report that he was moved around in rooms in service because he snored so much in 1974.  The examiner noted that sleep apnea was diagnosed in 1998 and that the Veteran uses a Bipap machine.

An August 2007 treatment record notes sleep apnea, poorly controlled.  That month, the Veteran submitted a statement indicating that he snored in service.  His wife submitted a statement noting that his sleep apnea makes him tired.

On February 2008 VA general medical examination, the examiner noted that the Veteran had OSA diagnosed based on sleep studies and had a CPAP machine prescribed.  The examiner noted that OSA was diagnosed in April 2002 and that at that time, the Veteran was morbidly obese with a body mass index of 51.  The examiner indicated that the Veteran was currently asymptomatic.

An August 2008 statement from the Veteran noted that sleep apnea was not recognized or treated while he was in service.  He stated that he was moved around the barracks several times because of his snoring and suddenly awaking gasping for air, and sleeplessness.  His wife submitted a statement that month indicating that his sleep apnea had become worse.  In November 2010, the Veteran testified that he began snoring in service and had to be moved several times because his snoring disturbed other troops.  He stated that he had a CPAP machine issued in approximately 1996.  In December 2010, the Veteran stated that he snored in service.  A January 2013 pulmonary sleep consultation record notes an assessment of OSA.

In January 2014, a VA consulting physician noted that the Veteran alleges that he had OSA since Basic Training manifested by snoring, sleeplessness, daytime somnolence, and awakening gasping for air.  The physician noted that the Veteran's STRs revealed at least 40 episodes of active duty patient care provided to the Veteran for a variety of non-OSA complaints and conditions, and not once did he report sleep problems.  The provider also noted that on August 1974 separation examination it was noted that the Veteran reported he was in good health and weighed 180 pounds.  It was noted that a review of the record found no private or VA medical records documenting snoring, sleeplessness, daytime somnolence, or awakening gasping for air until the Veteran's chest pain admission in February 1997.  At that time, he complained only of snoring, "and with his documented extant obesity (private and VA medical records documented weight up to 248 pounds in this time frame) a diagnosis of OSA was entertained."  The provider noted that sleep studies confirmed severe OSA in July 1998.  The provider stated that for the Veteran's story to be credible, one would have to accept that he went 26 years with snoring, sleeplessness, daytime somnolence, and awakening gasping for air and never presented for medical attention for these complaints.  It was noted that while such symptoms cannot be disproved, such complaints are not specific for OSA.  The provider explained that such symptoms are commonplace in young, healthy, non-OSA active duty soldiers.  Further, the provider stated that "it is well-known clinically that obesity is the number one cause of OSA" and that the "overwhelming objective medical evidence is that the Veteran developed post-service obesity with secondary OSA." 

It is not in dispute that the Veteran has a diagnosis of OSA.  However, OSA was not manifested in service.  The Board notes that the Veteran's STRs, to include his August 1974 separation examination report, are silent for complaints, treatment, or diagnosis of disrupted sleep.  The Veteran does not allege that OSA was diagnosed in service, but instead claims that he began snoring in service.  Uncontested medical evidence (a January 2014 VA consulting physician's opinion) indicates that it is unlikely that the Veteran experienced sleep related problems in service, as he was treated in service on at least 40 occasions and not once mentioned problems sleeping, and significantly, on his separation examination, the Veteran specifically reported that he was in good health.  Further medical evidence in the record indicates that snoring (of itself) is not diagnostic pf sleep apnea, but can occur in healthy young individuals.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's OSA may somehow otherwise be related to his service.  The most probative and persuasive evidence in the record shows that the Veteran's OSA is unrelated to his service.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's OSA and his service is that of the January 2014 VA consulting physician who opined that the Veteran's OSA is unrelated to service.  The physician cited to the factual record, including the Veteran's STRs, and identified a more likely etiology (i.e., his postservice acquired obesity).  The physician indicated that even if the Veteran was shown to have had snoring, sleeplessness, daytime somnolence, and awakening gasping for air in service, such complaints are not specific for OSA and can be present in young, healthy, non-OSA soldiers.  Because the physician expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  Notably, a lengthy time interval between service and initial documentation of postservice treatment or diagnosis of a disability for which service connection is sought, some 23 years (from 1974 until 1997) is of itself a factor weighing against a finding of service connection.  

The Board has considered the Veteran's and his spouse's lay statements regarding the etiology of his OSA.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a sleep disorder may be related to nonspecific [for sleep apnea] symptoms in service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Board finds no reason to question the reports of the Veteran and his wife that he has snored for a long time.  Whether such was a manifestation of his current OSA is a medical question.  They are laypersons and have not presented any competent (medical opinion/textual) evidence in support of the allegation that his OSA is related to his service.  Their unsupported opinions in this matter are not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal must be denied.

CAD and Hypertension

The Veteran contends that he has CAD (an ischemic heart disease) and hypertension due to exposure to Agent Orange/herbicides while serving in Germany.  His STRs do not note any complaints, treatment, or diagnoses related to CAD or hypertension.  On August 1974 service separation examination, his heart was normal on clinical evaluation and his blood pressure was noted as 142 over 82.  The Veteran reported being in good health.

In February 1997, CAD status post angioplasty was noted.  Records dated throughout 1997 continue to note assessments of CAD.  A February 1998 record noted an assessment of CAD and obesity.  A September 1998 record noted a history of CAD.  An August 1999 VA treatment record noted that the Veteran was an obese male with hypertension.  In May 1999, the assessment was hypertension and CAD.  In December 1999, a history of hypertension and obesity was noted.  In August 2001, it was noted that the Veteran was taking Lisinopril.

A March 2003 record noted that the Veteran was taking Lisinopril for blood pressure.  In March 2005, the Veteran's CAD was noted to be stable.  A March 2006 record noted assessments of obesity and a history of CAD.  An August 2007 treatment record noted CAD and "high blood disease."

In July 2010, the Veteran submitted a statement indicating that he did not serve in Korea, but served mostly in Germany.  He noted that Agent Orange was stored in buildings in the motor pool and was used to spray around the buildings and in the parking area in the motor pool.  The Veteran stated that he recalls spraying Agent Orange on at least 4 occasions.

In December 2010, a Personnel Information Exchange System [PIES] response noted that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."

A January 2011 record notes that the Veteran is taking Lisinopril for his blood pressure.  A February 2011 record from a private physician noted that the Veteran was diagnosed with CAD prior to 1997.

In April 2011, the Veteran suggested that he has ischemic heart disease and hypertension due to Agent Orange exposure in Germany.  He indicated that these conditions were not diagnosed in service.  Also in April 2011, the RO issued formal findings that the Veteran did not serve in Vietnam and that he was not found to be exposed to Agent Orange.

In April 2013, the Veteran stated that he did not serve in Vietnam; he claimed that Agent Orange was also used in Europe (for controlling weeds) and insecticides were used in crops, and that due to this exposure, his health conditions are worsening.  He stated that he feels his health conditions are a result of exposure to these chemicals during his service in Europe.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease but not hypertension), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 
Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.                38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is not dispute that the Veteran has CAD (which is an ischemic heart disease) and hypertension.  However, there is no evidence that the Veteran's CAD and hypertension were manifested in service.  There is no mention of complaint, symptom, or diagnosis of such diseases in the Veteran's STRs.  Notably, on service separation examination, his heart was normal on clinical evaluation, his blood pressure was 142/82, and he reported being in good health.  Likewise, there is no evidence that CAD or hypertension was manifested in the first year following the Veteran's discharge from service in August 1974 (nor is it so alleged).  Consequently, service connection for CAD and/or hypertension on the basis that either such disease became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.


Furthermore, there is no evidence (nor allegation) that the Veteran served in Vietnam or on the DMZ in Korea to warrant a finding of presumptive service connection under 38 U.S.C.A. § 1116.  Accordingly, the Veteran is not shown to warrant consideration of his claim under the presumptive provisions afforded under 38 U.S.C.A. § 1116.  To establish entitlement to service connection based on exposure to Agent Orange in these circumstances the Veteran must (as a threshold matter) show that he was indeed exposed to Agent Orange/herbicides while serving in Germany. JSRRC [Joint Services Records Research Center] reviewed the Veteran's service records and determined that his exposure to Agent Orange could not be confirmed.  There is no evidence to corroborate the Veteran's accounts of exposure to Agent Orange/herbicides, no evidence that Agent Orange was used by the military in Europe as he alleges (and do basis for seeking further development of the matter), and his accounts are deemed self-serving and not credible (and therefore, cannot by themselves establish his exposure to Agent Orange/herbicides). 

Without evidence of incurrence or aggravation of a related disease or injury in service, a critical element required to establish service connection is not met.  Therefore the preponderance of the evidence is against the claims of service connection for CAD and hypertension, and the appeal in these matters must be denied.


ORDER

The appeal seeking service connection for a right hip disability, including as secondary to service-connected low back and/or right knee disabilities, is denied.

The appeal seeking service connection for OSA is denied.

The appeal seeking service connection for CAD is denied.

The appeal seeking service connection for hypertension is denied.


REMAND

The record shows that the Veteran sustained a left knee laceration in service.  No examination in the record was specific as to whether the Veteran had residual scarring from that laceration in service; the examinations focused on joint pathology and were nonspecific any skin residuals/scarring.  As the type of injury shown (laceration) suggests that scarring may be a  residual, a further examination specific for scarring is needed.

Additionally, the Board notes that the AOJ found that the injury the Veteran sustained to his left knee was not in the line of duty.  This finding was conclusory, citing only that the Veteran was drunk.  Notably, there is no evidence showing that it was the drunkenness that caused him to sustain a laceration to his left knee.  The Board observes that the standard of proof in a line of duty determination is that for a finding that an injury was not in the line of duty, there must be a preponderance of the evidence supporting such finding.  The line of duty determination by the RO does not point to any such evidence.  Nonetheless, at this point a line of duty determination would be premature because the threshold matter with any claim seeking service connection is whether there is evidence of a current disability (for which service connection is sought).  

Accordingly, the case is REMANDED for the following:

1.  Arrange for the Veteran to be examined by an appropriate physician to determine whether he has any residuals of a left knee laceration in service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should:

(a)  Indicate whether there is any left knee pathology consistent with (that may be considered a residual of) an injury in service such as shown.  The examiner should specifically note whether the Veteran has a left knee scar.
(b)  As to each, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include as due to the documented injury therein?

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.

2.  Then review the record and readjudicate the claim of service connection for a left knee disability.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


